


110 HR 663 IH: To redeploy United States Armed Forces from Iraq and to

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 663
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Blumenauer (for
			 himself, Mr. Farr,
			 Ms. Baldwin,
			 Mr. Bishop of New York, and
			 Mr. Hare) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To redeploy United States Armed Forces from Iraq and to
		  establish a new direction for United States policy toward
		  Iraq.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the New Direction for Iraq Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Goals of United States policy toward Iraq.
					Title I—Redeployment of United States Armed Forces from
				Iraq
					Sec. 101. Prohibition on escalation of United States military
				presence in Iraq.
					Sec. 102. Redeployment of United States Armed Forces from
				Iraq.
					Sec. 103. Restoration of Iraqi sovereignty.
					Title II—Assistance for Iraq
					Sec. 201. Assistance for reconstruction and economic
				development.
					Sec. 202. Assistance for democracy and civil society
				promotion.
					Sec. 203. Assistance for militia disarmament, demobilization,
				and reintegration.
					Sec. 204. Federal contracts for Iraq
				reconstruction.
					Title III—Diplomatic efforts
					Sec. 301. Regional and international diplomacy.
					Sec. 302. Internal Iraq diplomacy.
					Sec. 303. Refugees from Iraq.
				
			2.Goals of United
			 States policy toward IraqThe
			 goals of United States policy toward Iraq are—
			(1)to support the
			 people of Iraq in their desire for security, democratic self-determination, and
			 an end to the United States occupation of Iraq;
			(2)to mitigate
			 against a worsening of violence in Iraq and seek to prevent, to the extent
			 possible, additional sectarian violence;
			(3)to reestablish
			 United States international credibility, military readiness, and fiscal
			 responsibility; and
			(4)to refocus on the
			 threat posed by violent fundamentalists and other real threats to the national
			 security of the United States.
			IRedeployment of
			 United States Armed Forces from Iraq
			101.Prohibition on
			 escalation of United States military presence in IraqFunds appropriated or otherwise made
			 available to the Department of Defense under any provision of law may not be
			 obligated or expended to increase the number of members of the Armed Forces
			 serving in Iraq so that the total number of members serving in Iraq at any time
			 exceeds the number of members serving in Iraq as of the date of the enactment
			 of this Act unless the increase is specifically authorized by an Act of
			 Congress.
			102.Redeployment of
			 United States Armed Forces from Iraq
				(a)Commencement of
			 redeploymentNot later than 30 days after the date of the
			 enactment of this Act, the Secretary of Defense shall begin the redeployment of
			 United States Armed Forces from Iraq.
				(b)Timetable for
			 completion of redeploymentThe redeployment required by subsection (a)
			 shall be completed in the shortest appropriate time frame, based on the advice
			 of the Joint Chiefs of Staff and detailed plan for the transfer of security
			 responsibility on a sector-by-sector basis to be negotiated with the
			 appropriate authorities of the Government of Iraq. It is the sense of Congress
			 that the phrase shortest appropriate time frame should be no
			 longer than one year.
				(c)Redeployment
			 locationsThe majority of units of the Armed Forces redeployed
			 pursuant to subsection (a) should be returned to the United States. Other units
			 should be redeployed as part of a rapid reaction force in the Middle East, with
			 the capacity to respond to contingencies in Iraq and in Afghanistan for the
			 purpose of expanding secured areas and preventing the reemergence of the
			 Taliban.
				(d)Mission of armed
			 forces in IraqUntil the redeployment required by subsection (a)
			 is completed, the mission of the Armed Forces in Iraq should focus on
			 supporting the Iraqi Army in holding and stabilizing population centers, rather
			 than using the Armed Forces to engage in combat operations against
			 insurgents.
				103.Restoration of
			 Iraqi sovereignty
				(a)Prohibition on
			 permanent United States military installations in IraqNo permanent or long-term military
			 installation, which is designed or intended to be occupied by a unit of the
			 United States Armed Forces after the redeployment of the Armed Forces from Iraq
			 pursuant to section 102, may be constructed in Iraq.
				(b)Prohibition on
			 United States actions to control oil resources in IraqNo official or representative of the
			 Government of the United States shall seek to exercise control over the
			 petroleum infrastructure, petroleum resources, or the economic policies of
			 Iraq.
				IIAssistance for
			 Iraq
			201.Assistance for
			 reconstruction and economic development
				(a)Requirement to
			 provide assistance through Iraqi businesses and nationalsFunds
			 appropriated or otherwise made available for the reconstruction of Iraq or
			 economic development in Iraq under any provision of law shall, to the maximum
			 extent possible and appropriate, be expended through—
					(1)Iraqi-owned
			 businesses, with a preference for small businesses; and
					(2)private voluntary
			 organizations or businesses of any nationality whose Iraq-based staff consists
			 primarily of individuals who are nationals of Iraq.
					(b)Sense of
			 Congress regarding Iraq Community Action ProgramIt is the sense of Congress that the Iraq
			 Community Action Program of the United States Agency for International
			 Development is an effective economic development program being carried out at
			 the local level in Iraq and should be greatly expanded.
				202.Assistance for
			 democracy and civil society promotion
				(a)AssistanceThe
			 President is authorized to provide assistance for the promotion of democracy
			 and civil society in Iraq.
				(b)Activities
			 supportedAssistance provided under subsection (a) shall, to the
			 maximum extent practicable, be used to strengthen participatory, nonpartisan,
			 multi-ethnic institutions of civil society in Iraq, including labor and trade
			 unions, chambers of commerce, environmental organizations, peacebuilding and
			 reconciliation programs, and social and community organizations.
				(c)Authorization of
			 appropriations
					(1)In
			 generalTo carry out this section, there are authorized to be
			 appropriated to the President $40,000,000 for each of the fiscal years 2007
			 through 2010.
					(2)Additional
			 requirementsAmounts appropriated pursuant to the authorization
			 of appropriations under paragraph (1)—
						(A)are authorized to
			 remain available until expended; and
						(B)are in addition to
			 amounts otherwise available for such purposes.
						203.Assistance for
			 militia disarmament, demobilization, and reintegration
				(a)AssistanceThe
			 President is authorized to provide assistance for the disarmament,
			 demobilization, and reintegration of militias in Iraq.
				(b)Activities
			 supportedAssistance provided under subsection (a) shall, to the
			 maximum extent practicable, be used to support—
					(1)the presence of
			 neutral international experts as advisors to the Government of Iraq on the
			 processes of disarmament, demobilization, and reintegration of militias;
			 and
					(2)the establishment
			 of a single office in the Government of Iraq to coordinate assistance for
			 disarmament, demobilization, and reintegration of militias.
					(c)Sense of
			 CongressIt is the sense of Congress that members and units of
			 the United States Armed Forces should not carry out or otherwise participate in
			 activities supported under this section.
				(d)Authorization of
			 appropriations
					(1)In
			 generalTo carry out this section, there are authorized to be
			 appropriated to the President such sums as may be necessary for each of the
			 fiscal years 2007 through 2010.
					(2)Additional
			 requirementsAmounts appropriated pursuant to the authorization
			 of appropriations under paragraph (1)—
						(A)are authorized to
			 remain available until expended; and
						(B)are in addition to
			 amounts otherwise available for such purposes.
						204.Federal contracts
			 for Iraq reconstruction
				(a)Termination of
			 all contracts of contractor not fulfilling terms of one
			 contractIn the case of a contractor with more than one contract
			 awarded by the Federal Government to perform Iraq reconstruction, the President
			 may terminate all such contracts of the contractor if the contractor is not
			 fulfilling the terms of one of its contracts for Iraq reconstruction. Any funds
			 recovered from the termination of such contracts shall be considered to be
			 funds available for the reconstruction of Iraq or economic development in Iraq
			 and shall, to the maximum extent possible and appropriate, be expended in
			 accordance with section 201(a).
				(b)Recovery of
			 fundsIt is the sense of
			 Congress that the President should make aggressive use of the authority to
			 recover funds from any contracts for Iraq reconstruction that are terminated,
			 whether terminated pursuant to the authority in subsection (a) or as otherwise
			 provided by law.
				(c)War
			 profiteeringIt is the sense of Congress that the Attorney
			 General, in consultation with the Secretaries of Defense and State, should
			 aggressively seek to prosecute any perpetrators of criminal fraud in the
			 awarding and carrying out of Federal contracts for Iraq reconstruction.
				(d)Congressional
			 oversightIt is the sense of Congress that the appropriate
			 committees of jurisdiction in the House of Representatives and the Senate
			 should use their full authority to investigate the awarding and carrying out of
			 contracts by the Government to conduct activities in Iraq regarding the
			 following matters:
					(1)The award of such contracts, including the
			 solicitation and evaluation of bids or proposals.
					(2)Standards for the
			 auditing of such contracts.
					(3)Procedures for oversight of the performance
			 of such contracts.
					(4)Forms of payment
			 and safeguards against money laundering.
					(5)Accountability of
			 contractors and Government officials involved in the award and carrying out of
			 such contracts.
					(6)Penalties for
			 violations of law and abuses in the awarding and carrying out of such
			 contracts.
					(7)The use of
			 subcontracts under large, comprehensive contracts.
					(8)The inclusion and
			 use of small businesses in such contracts, through subcontracts or
			 otherwise.
					IIIDiplomatic
			 efforts
			301.Regional and
			 international diplomacy
				(a)In
			 generalThe President, acting through the Secretary of State and
			 the Secretary of Defense, shall undertake a regional diplomatic effort to
			 establish a regional security dialogue to provide support and cooperation in
			 promoting stability in Iraq. Such an effort shall include direct bilateral
			 negotiations with all of Iraq’s neighboring countries and other relevant
			 regional and nonregional governments and international organizations, such as
			 the United Nations, the North Atlantic Treaty Organization, the Arab League,
			 and the Organization of the Islamic Conference.
				(b)Diplomatic
			 optionsIf appropriate, the President, acting through the
			 Secretary of State and the Secretary of Defense, shall seek to formalize the
			 regional security dialogue required under subsection (a) in a multilateral
			 support group framework and host a regional security conference.
				(c)Sense of
			 Congress regarding policyIt is the sense of Congress that the
			 negotiations and security dialogue required under subsection (a) should not
			 undermine United States policy in support of the security of Israel, the
			 sovereignty of Lebanon, or the autonomy of Iraqi Kurds.
				(d)Comprehensive
			 agreementsThe President, acting through the Secretary of State
			 and the Secretary of Defense, shall seek to use the negotiations required under
			 subsection (a) to reach comprehensive agreements with Syria and Iran regarding
			 ending support for terrorism, nuclear nonproliferation, cessation of violence
			 against Israel, and other outstanding issues. The President, acting through the
			 Secretary of State and the Secretary of Defense shall further demonstrate a
			 willingness to provide the necessary security guarantees and economic and
			 diplomatic incentives for such agreements.
				(e)Israeli-Palestinian
			 peace
					(1)Sense of
			 CongressIt is the sense of Congress that United States support
			 for progress in the Israeli-Palestinian peace process is an important factor
			 for the United States to regain credibility and influence in the Middle
			 East.
					(2)United States
			 effortThe President, acting through the Secretary of State and
			 the Secretary of Defense, shall undertake a renewed effort towards securing
			 Israeli-Palestinian peace by encouraging negotiations aimed at the
			 establishment of an independent and contiguous Palestinian state living
			 alongside a secure Israel in peace, on a basis similar to the parameters for
			 peace presented to Israel and the Palestinian Authority by former President
			 Bill Clinton in December 2000 and the unofficial Geneva Accords of 2003.
					(f)United
			 NationsThe President shall direct the Permanent Representative
			 of the United States to the United Nations to seek a new resolution in the
			 United Nations Security Council supporting regional and international
			 cooperation in promoting stability in Iraq and authorizing renewed United
			 Nations assistance to promote security and political reconciliation in
			 Iraq.
				302.Internal Iraq
			 diplomacy
				(a)BenchmarksThe
			 President, in partnership with the Government of Iraq, shall develop a series
			 of benchmarks in the areas of national reconciliation, security, and
			 governance.
				(b)Sense of
			 Congress regarding support for the Government of IraqIt is the
			 sense of Congress that further political and economic support for the
			 Government of Iraq should be conditioned on significant progress towards
			 achieving the benchmarks referred to in subsection (a).
				(c)Special
			 envoy
					(1)AppointmentNot
			 later than 15 days after the date determined in subsection (d), the President
			 shall appoint an individual to serve as Special Envoy for Iraq
			 Reconciliation.
					(2)Criteria for
			 appointmentAn individual appointed under paragraph (1) shall be
			 of significant stature and shall have the respect and trust of parties within
			 Iraq.
					(3)DutiesThe
			 Special Envoy shall—
						(A)encourage dialogue
			 between sectarian communities within Iraq with the goal of promoting peace and
			 national reconciliation;
						(B)engage all
			 political and military entities, including all militias and insurgents (except
			 militias and insurgents associated or affiliated in any way or manner with
			 al-Qaeda) within Iraq in a peace process; and
						(C)encourage
			 religious and tribal leaders to speak out in favor of peace and
			 reconciliation.
						(d)Role of the
			 United NationsThe requirement for the President to appoint a
			 Special Envoy in accordance with subsection (c) shall be satisfied by the
			 appointment by the United Nations of such a special envoy based on the same
			 criteria and with the same duties as described in such subsection, provided
			 such United Nations appointment occurs not later than 30 days after the date of
			 the enactment of this Act.
				303.Refugees from
			 Iraq
				(a)Sense of
			 CongressIt is the sense of Congress that—
					(1)the humanitarian impact of the war in Iraq,
			 particularly the problem of refugees from Iraq, needs greater attention from
			 the United States Government;
					(2)the United States
			 should greatly increase the number of refugees from Iraq who are admitted to
			 the United States and increase the amount of assistance provided to support
			 Iraqi refugees elsewhere;
					(3)the Secretary of
			 Homeland Security and Secretary of State, as appropriate, should seek to
			 streamline procedures for the admission to the United States of refugees from
			 Iraq and ease the burden of applying for refugee status;
					(4)the 20,000
			 unallocated refugee admissions authorized by Presidential Determination No.
			 2007–1 should be used for refugees from Iraq; and
					(5)special attention
			 should be given to particularly vulnerable Iraqi refugee populations, including
			 Iraqis who worked with United States Armed Forces, ethnically mixed families,
			 and members of religious minority groups.
					(b)ActionThe President, acting through the Secretary
			 of Homeland Security and the Secretary of State, as appropriate, shall, for any
			 country containing a significant population of Iraqi refugees—
					(1)if, appropriate, seek to negotiate a
			 bilateral refugee resettlement agreement for the purpose of expediting the
			 admission into the United States of such refugees; or
					(2)if the bilateral refugee resettlement
			 agreement referred to in paragraph (1) is not achievable, devise strategies, in
			 consultation with the host government and relevant international organizations
			 and agencies, for the provision of assistance to facilitate the well-being,
			 safety, and integration into their host environments of such refugees.
					(c)Sense of
			 Congress regarding fundingIt
			 is the sense of Congress that the President should submit to Congress a
			 supplemental appropriations request to provide sufficient funding to carry out
			 subsection (b).
				
